Per Curiam.
It is still necessary to file common bail in such cases, otherwise there is no legal appearance; although being matter of form merely, the court will permit it to be filed at any stage of the cause.
Common bail was necessary in all cases, where special bail was not required, until our practice act provided, that upon the return of the summons, “served” or “summoned,” the party should be considered in court, and might be proceeded against accordingly. The statute does not reach the case of appearance by consent, without actual service of process ; and therefore in such eases, common bail must still be filed.
Motion allowed.